MEMORANDUM **
Jeffrey Wilson, a former Washington state prisoner and current civil detainee, appeals pro se from the district court’s judgment dismissing as time-barred his 42 U.S.C. § 1983 action alleging that he was unlawfully detained past his earned early release date. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s dismissal on statute of limitations grounds, Fink v. Shedler, 192 F.3d 911, 913-14 (9th Cir.1999), and we affirm.
Because Wilson’s claim accrued at the latest in July 1997, when he was released from prison, and because the statute of limitations for section 1983 claims in Washington is three years, see Rose v. Rinaldi, 654 F.2d 546, 547 (9th Cir.1981), the statute of limitations had expired by the time he filed the instant action in December 2004. The district court properly dismissed Wilson’s action because he did not present any valid basis for equitable tolling. See Millay v. Cam, 135 Wash.2d 193, 955 P.2d 791, 797 (1998) (“The predicates for equitable tolling are bad faith, deception, or false assurances by the defendant and the exercise of diligence by the plaintiff.”).
Wilson’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.